DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-24 are pending wherein claims 1 and 13 are amended. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 5,916,382).
In regard to claim 1, Sato et al. (‘382) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0012]). 
Element
Instant Claim
(weight percent)
Sato et al. (‘382)
(mass percent)
Overlap
Cr
6.0 – 7.5 
6 – 12  
6.0 – 7.5 
Co
0 – 5 
0.1 – 3 
0.1 – 3 
Al
5.3 – 6.5 
4.5 – 6.5  
5.3 – 6.5 
Re
2.8 – 3.2 
0.1 – 4 
2.8 – 3.2   
W
3.7 – 7.0
2 – 12 
3.7 – 7.0
Ta
3.7 – 7.0
2.5 – 10  
3.7 – 7 
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum for the nickel base superalloys as disclosed by Sato et al. (‘382) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum from the amounts disclosed by Sato et al. (‘382) because Sato et al. (‘382) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “the combined content of chromium, cobalt, and aluminum is 11.5% to 16.0%” in claim 1, Sato et al. (‘382) discloses 6 to 12 weight percent chromium, 0.1 to 3 weight percent cobalt, and 4.5 to 6.5 weight percent aluminum and thus the combined content of chromium, cobalt and aluminum would be from 10.6 to 21.5 weight percent which encompasses the instantly claimed range. 
In regard to claim 2, Sato et al. (‘382) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0012]). 
Element
Instant Claim
(weight percent)
Sato et al. (‘382)
(mass percent)
Overlap
Cr
6.0 – 7.0 
6 – 12  
6.0 – 7.0
Co
0 – 5 
0.1 – 3 
0.1 – 3 
Al
5.4 – 6.4 
4.5 – 6.5  
5.4 – 6.4 
Re
2.8 – 3.2  
0.1 – 4 
2.8 – 3.2   
W
3.8 – 6.0 
2 – 12 
3.8 – 6.0
Ta
3.8 – 6.0
2.5 – 10  
3.8 – 6.0 
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum for the nickel base superalloys as disclosed by Sato et al. (‘382) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed 
In regard to claim 3, Sato et al. (‘382) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0012]). 
Element
Instant Claim
(weight percent)
Sato et al. (‘382)
(mass percent)
Overlap
Cr
6.8 – 7.5
6 – 12  
6.8 – 7.5
Co
0 – 0.5 
0.1 – 3 
0.1 – 0.5 
Al
5.3 – 6.5 
4.5 – 6.5  
5.3 – 6.5 
Re
0 – 3.2  
0.1 – 4 
0.1 – 3.2   
W
3.7 – 7.0 
2 – 12 
3.7 – 7.0
Ta
3.7 – 7.0
2.5 – 10  
3.7 – 7.0 
Si
0 – 0.30 
0
0
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum for the nickel base superalloys as disclosed by Sato et al. (‘382) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum from the amounts disclosed by Sato et al. (‘382) because Sato et al. (‘382) discloses the same utility throughout the disclosed ranges. 
In regard to claim 4, Sato et al. (‘382) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0012]). 
Element
Instant Claim
(weight percent)
Sato et al. (‘382)
(mass percent)
Overlap
Cr
6.7 – 7.5
6 – 12  
6.7 – 7.5
Co
0 – 0.5 
0.1 – 3 
0.1 – 0.5 
Al
5.3 – 6.5 
4.5 – 6.5  
5.3 – 6.5 
Re
0 – 3.25  
0.1 – 4 
0.1 – 3.25   
W
3.7 – 7.0 
2 – 12 
3.7 – 7.0
Ta
3.7 – 7.0
2.5 – 10  
3.7 – 7.0 
Si
0 – 0.30 
0
0
Ni
Balance
Balance
Balance


prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum from the amounts disclosed by Sato et al. (‘382) because Sato et al. (‘382) discloses the same utility throughout the disclosed ranges. 
In regard to claim 5, Sato et al. (‘382) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0012]). 
Element
Instant Claim
(weight percent)
Sato et al. (‘382)
(mass percent)
Overlap
Cr
6.75 – 7.25
6 – 12  
6.75 – 7.25
Co
0 – 0.5 
0.1 – 3 
0.1 – 0.5 
Al
5.9 – 6.4 
4.5 – 6.5  
5.9 – 6.4 
Re
2.6 – 3.2 
0.1 – 4 
2.6 – 3.2   
W
3.8 – 6.2
2 – 12 
3.8 – 6.2 
Ta
3.8 – 6.2
2.5 – 10  
3.8 – 6.2  
Si
0 – 0.30 
0
0
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum for the nickel base superalloys as disclosed by Sato et al. (‘382) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum from the amounts disclosed by Sato et al. (‘382) because Sato et al. (‘382) discloses the same utility throughout the disclosed ranges. 
In regard to claim 6, Sato et al. (‘382) discloses the presence of molybdenum, hafnium and carbon in amounts of 0 to 5.8 weight percent, 0 to 0.3 weight percent, 0 to 0.015 weight percent carbon, and 0 to 0.003 weight percent sulfur (column 5 and column 11). The amount of molybdenum disclosed by Sato et al. (‘382) encompasses the range of the instant invention; the amount of hafnium 
In regard to claim 7, Sato et al. (‘382) discloses the presence of molybdenum, hafnium and carbon in amounts of 0 to 5.8 weight percent, 0 to 0.3 weight percent, 0 to 0.015 weight percent carbon, 0 to 0.05 weight percent silicon and 0 to 0.003 weight percent sulfur (column 5 and column 11). The amount of molybdenum disclosed by Sato et al. (‘382) encompasses the range of the instant invention; the amount of hafnium disclosed by Sato et al. (‘382) is within the range of 0 to 0.50 weight percent as claimed; the range of carbon disclosed by Sato et al. (‘382) is within the range of no more than 0.10 weight percent as claimed; the range of silicon disclosed by Sato et al. (‘382) is within the range of no more than 0.50 weight percent as claimed; and the range of sulfur disclosed in Sato et al. (‘382) encompasses the range of the instant invention.
In regard to claim 8, Sato et al. (‘382) discloses the presence of molybdenum, hafnium and carbon in amounts of 0 to 5.8 weight percent, 0 to 0.3 weight percent, 0 to 0.015 weight percent carbon, 0 to 0.05 weight percent silicon and 0 to 0.003 weight percent sulfur (column 5 and column 11). The amount of molybdenum disclosed by Sato et al. (‘382) encompasses the range of the instant invention; the amount of hafnium disclosed by Sato et al. (‘382) encompasses the range of 0.05 to 0.15 weight percent as claimed; the range of carbon disclosed by Sato et al. (‘382) is within the range of no more than 0.10 weight percent as claimed; the range of silicon disclosed by Sato et al. (‘382) is within the range of no more than 0.30 weight percent as claimed; and the range of sulfur disclosed in Sato et al. (‘382) encompasses the range of the instant invention.

In regard to claim 10, Sato et al. (‘382) does not require the presence of other elements in excess of 2.0 weight percent. Sato et al. (‘382) does require the presence of niobium in an amount of 0.2 to 3.0 weight percent and therefore reads on the limitation (abstract and column 5). 
In regard to claim 11, Sato et al. (‘382) does not require the presence of other elements in excess of 2.0 weight percent. Sato et al. (‘382) does require the presence of niobium in an amount of 0.2 to 3.0 weight percent and therefore reads on the limitation (abstract and column 5). 
In regard to claim 12, Sato et al. (‘382) does not require the presence of other elements in excess of 2.0 weight percent. Sato et al. (‘382) does require the presence of niobium in an amount of 0.2 to 3.0 weight percent and therefore reads on the limitation (abstract and column 5). 
In regard to claim 13, Sato et al. (‘382) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0012]). 
Element
Instant Claim
(weight percent)
Sato et al. (‘382)
(mass percent)
Overlap
Cr
6.0 – 7.0
6 – 12  
6.0 – 7.0
Co
0 – 5
0.1 – 3 
0.1 – 0.3 
Al
5.9 – 6.4 
4.5 – 6.5  
5.9 – 6.4 
Re
2.8 – 3.2 
0.1 – 4 
2.8– 3.2   
W
3.8 – 6.0
2 – 12 
3.8 – 6.0 
Ta
3.8 – 6.0
2.5 – 10  
3.8 – 6.0 
Si
0 – 0.30 
0
0
Ni
Balance
Balance
Balance


With respect to the recitation “the combined content of chromium, cobalt, and aluminum is 11.5% to 14.0%” in claim 14, Sato et al. (‘382) discloses 6 to 12 weight percent chromium, 0.1 to 3 weight percent cobalt, and 4.5 to 6.5 weight percent aluminum and the sum would be from 10.6 to 21.5, 
With respect to the recitation “the combined content of tungsten and tantalum is 8.0% to 14.0%” in claim 15, Sato et al. (‘382) discloses 2 to 12 weight percent tungsten and 2.5 to 10 weight percent tantalum (abstract and column 5). The sum thereof would be 4.5 to 22, which would encompass the range of the instant invention. 
With respect to the recitation “the combined content of tungsten and tantalum is 9.0% to 11.0%” in claim 16, Sato et al. (‘382) discloses 2 to 12 weight percent tungsten and 2.5 to 10 weight percent tantalum (abstract and column 5). The sum thereof would be 4.5 to 22, which would encompass the range of the instant invention. 
With respect to the recitation “the combined content of rhenium, tungsten, and tantalum is 9.0% to 15.0%” in claim 17, Sato et al. (‘382) discloses 0.1 to 4 weight percent rhenium, 2 to 12 weight percent tungsten and 2.5 to 10 weight percent tantalum (abstract and column 5). The sum thereof would be 4.6 to 26, which would encompass the range of the instant invention. 
With respect to the recitation “the combined content of rhenium, tungsten, and tantalum is 10.0% to 13.0%” in claim 18, Sato et al. (‘382) discloses 0.1 to 4 weight percent rhenium, 2 to 12 weight percent tungsten and 2.5 to 10 weight percent tantalum (abstract and column 5). The sum thereof would be 4.6 to 26, which would encompass the range of the instant invention. 
With respect to the recitation “yttrium, lanthanum, and/or cerium up to 0.15% combined” in claim 19, Sato et al. (‘382) discloses 0 to 0.2 weight percent yttrium and less than or equal to 0.2 weight percent REM, which would include elements such as lanthanum and cerium and therefore would read on the claim (column 11). 

With respect to the recitation “having an incipient melting temperature of at least 2460⁰F (1349⁰C)”in claim 21, Sato et al. (‘382) discloses a substantially similar composition and therefore this property would be expected. MPEP 2112.01 I. 
With respect to the recitation “having an incipient melting temperature of 2460⁰F to 2520⁰F (1349⁰C to 1382⁰C) in single-crystal (SX) form” in claim 22 and in regard to claim 23, Sato et al. (‘382) discloses that all of the alloys of the present invention and comparative examples except for No. 53 and No. 54 were single-crystallized (column 15). Thus, since the alloys of the instant invention would be made into single crystal alloys and would have substantially similar compositions, an incipient melting temperature of 2460⁰F to 2520⁰F (1349⁰C to 1382⁰C) would be expected. MPEP 2112.01 I. 
In regard to claim 24, Sato et al. (‘382) discloses wherein the nickel base superalloys would be used as gas turbine blades and nozzles (column 12).


Claims 1-13, 17-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Caron et al. (EP 0 971 041 A1). 
In regard to claim 1, Caron et al. (EP ‘041) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0012]). 
Element
Instant Claim
(weight percent)
Caron et al. (EP ‘041)
(mass percent)
Overlap
Cr
6.0 – 7.5 
3.5 – 7.5 
6.0 – 7.5 
Co
0 – 5 
0
0
Al
5.3 – 6.5 
5 – 6.5 
5.3 – 6.5 
Re
2.8 – 3.2  
1.5 – 5.5 
2.8 – 3.2  
W
3.7 – 7.0
3.5 – 6.5 
3.7 – 6.5 
Element
Instant Claim
(weight percent)
Caron et al. (EP ‘041)
(mass percent)
Overlap
Ta
3.7 – 7.0
4.5 – 9 
4.5 – 7 
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum for the nickel base superalloys as disclosed by Caron et al. (EP ’041) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum from the amounts disclosed by Caron et al. (EP ‘041) because Caron et al. (EP ‘041) discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “the combined content of chromium, cobalt, and aluminum is 11.5% to 16.0%” in claim 1, Caron et al. (EP ‘041) discloses 3.5 – 7.5 weight percent chromium, 0 weight percent cobalt, and 5 to 6.5 weight percent aluminum and thus the combined content of chromium, cobalt and aluminum would be from 8.5 to 14 weight percent which overlaps the instantly claimed range. 
In regard to claim 2, Caron et al. (EP ‘041) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0012]). 
Element
Instant Claim
(weight percent)
Caron et al. (EP ‘041)
(mass percent)
Overlap
Cr
6.0 – 7.0
3.5 – 7.5 
6.0 – 7.0
Co
0 – 5 
0
0
Al
5.4 – 6.4 
5 – 6.5 
5.4 – 6.5 
Re
2.8 – 3.2 
1.5 – 5.5 
2.8 – 3.2
W
3.8 – 6.0
3.5 – 6.5 
3.8 – 6.0 
Ta
3.8 – 6.0
4.5 – 9 
4.5 – 6.0 
Ni
Balance
Balance
Balance


prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum from the amounts disclosed by Caron et al. (EP ‘041) because Caron et al. (EP ‘041) discloses the same utility throughout the disclosed ranges.
In regard to claim 3, Caron et al. (EP ‘041) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0012]). 
Element
Instant Claim
(weight percent)
Caron et al. (EP ‘041)
(mass percent)
Overlap
Cr
6.8 – 7.5 
3.5 – 7.5 
6.8 – 7.5 
Co
0 – 0.5 
0
0
Al
5.3 – 6.5 
5 – 6.5 
5.3 – 6.5 
Re
0 – 3.25 
1.5 – 5.5 
1.5 – 3.25 
W
3.7 – 7.0
3.5 – 6.5 
3.7 – 6.5 
Ta
3.7 – 7.0
4.5 – 9 
4.5 – 7 
Si
0 – 0.30
0.08 – 0.12 
0.08 – 0.12 
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum and silicon for the nickel base superalloys as disclosed by Caron et al. (EP ’041) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum and silicon from the amounts disclosed by Caron et al. (EP ‘041) because Caron et al. (EP ‘041) discloses the same utility throughout the disclosed ranges.
In regard to claim 4, Caron et al. (EP ‘041) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0012]). 
Element
Instant Claim
(weight percent)
Caron et al. (EP ‘041)
(mass percent)
Overlap
Cr
6.7 – 7.5 
3.5 – 7.5 
6.7 – 7.5 
Co
0 – 0.5 
0
0
Al
5.1 – 6.5 
5 – 6.5 
5.1 – 6.5 
Re
0 – 3.25 
1.5 – 5.5 
1.5 – 3.25 
W
3.7 – 7.0
3.5 – 6.5 
3.7 – 6.5 
Ta
3.7 – 7.0
4.5 – 9 
4.5 – 7 
Si
0 – 0.30
0.08 – 0.12 
0.08 – 0.12 
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum and silicon for the nickel base superalloys as disclosed by Caron et al. (EP ’041) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum and silicon from the amounts disclosed by Caron et al. (EP ‘041) because Caron et al. (EP ‘041) discloses the same utility throughout the disclosed ranges.
In regard to claim 5, Caron et al. (EP ‘041) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0012]). 
Element
Instant Claim
(weight percent)
Caron et al. (EP ‘041)
(mass percent)
Overlap
Cr
6.75 – 7.25 
3.5 – 7.5 
6.75 – 7.25 
Co
0 – 0.5 
0
0
Al
5.9 – 6.4 
5 – 6.5 
5.9 – 6.4 
Re
2.6 – 3.25 
1.5 – 5.5 
2.6 – 3.25 
W
3.8 – 6.2
3.5 – 6.5 
3.8 – 6.2
Ta
3.8 – 6.2
4.5 – 9 
4.5 – 6.2 
Si
0 – 0.30
0.08 – 0.12 
0.08 – 0.12 
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum and silicon for the nickel base superalloys as disclosed by Caron et al. (EP ’041) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It 
In regard to claim 6, Caron et al. (EP ‘041) discloses the presence of molybdenum and hafnium in an amounts of 0 to 1.5 mass percent and 0.08 to 0.12 mass percent [0012]. The amount of molybdenum disclosed by Caron et al. (EP ‘041) encompasses the range of the instant invention and the amount of hafnium disclosed by Caron et al. (EP ‘041) is within the range of 0 to 0.50 weight percent as claimed. Caron et al. (EP ‘041) does not appear to require the presence of sulfur or carbon. 
In regard to claim 7, Caron et al. (EP ‘041) discloses the presence of molybdenum, hafnium and silicon in amounts of 0 to 1.5 mass percent, 0.08 to 0.12 mass percent and 0.08 to 0.12 mass percent silicon [0012]. The amount of molybdenum disclosed by Caron et al. (EP ‘041) encompasses the range of the instant invention; the amount of hafnium disclosed by Caron et al. (EP ‘041) is within the range of the instant invention; and the amount of silicon disclosed by Caron et al. (EP ‘041) is within the range of the instant invention. Caron et al. (EP ‘041) does not appear to require the presence of sulfur or carbon.
In regard to claim 8, Caron et al. (EP ‘041) discloses the presence of molybdenum, hafnium and silicon in amounts of 0 to 1.5 mass percent, 0.08 to 0.12 mass percent and 0.08 to 0.12 mass percent silicon [0012]. The amount of molybdenum disclosed by Caron et al. (EP ‘041) encompasses the range of the instant invention; the amount of hafnium disclosed by Caron et al. (EP ‘041) overlaps the range of the instant invention; and the amount of silicon disclosed by Caron et al. (EP ‘041) is within the range of the instant invention. Caron et al. (EP ‘041) does not appear to require the presence of sulfur or carbon.
In regard to claim 9, Caron et al. (EP ‘041) discloses amounts of nickel, chromium, aluminum, rhenium, tungsten, tantalum, molybdenum, hafnium and silicon (abstract and [0012]). Caron et al. (EP ‘041) does not appear to require the presence of cobalt, carbon or sulfur with the content of hafnium 
In regard to claim 10, Caron et al. (EP ‘041) discloses amounts of nickel, chromium, aluminum, rhenium, tungsten, tantalum, molybdenum, hafnium and silicon (abstract and [0012]). Caron et al. (EP ‘041) does not appear to require the presence of cobalt, carbon or sulfur with the content of hafnium and silicon each being 0.08 to 0.12 weight percent, which would be less than 1.0 weight percent as claimed. 
In regard to claim 11, Caron et al. (EP ‘041) discloses amounts of nickel, chromium, aluminum, rhenium, tungsten, tantalum, molybdenum, hafnium and silicon (abstract and [0012]). Caron et al. (EP ‘041) does not appear to require the presence of cobalt, carbon or sulfur with the content of hafnium and silicon each being 0.08 to 0.12 weight percent, which would be less than 1.0 weight percent as claimed. 
In regard to claim 12, Caron et al. (EP ‘041) discloses amounts of nickel, chromium, aluminum, rhenium, tungsten, tantalum, molybdenum, hafnium and silicon (abstract and [0012]). Caron et al. (EP ‘041) does not appear to require the presence of cobalt, carbon or sulfur with the content of hafnium and silicon each being 0.08 to 0.12 weight percent, which would be less than 0.20 weight percent of each element of sulfur, hafnium, molybdenum, and carbon as claimed. 
In regard to claim 13, Caron et al. (EP ‘041) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0012]). 
Element
Instant Claim
(weight percent)
Caron et al. (EP ‘041)
(mass percent)
Overlap
Cr
6.0 – 7.0
3.5 – 7.5 
6.0 – 7.0
Co
0 – 5 
0
0
Al
5.4 – 6.4
5 – 6.5 
5.4 – 6.4 
Re
2.8 – 3.2  
1.5 – 5.5 
2.8 – 3.2  
W
3.8 – 6.0
3.5 – 6.5 
3.8 – 6.0 
Ta
3.8 – 6.0
4.5 – 9 
4.5 – 6.0
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum for the nickel base superalloys as disclosed by Caron et al. (EP ’041) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum from the amounts disclosed by Caron et al. (EP ‘041) because Caron et al. (EP ‘041) discloses the same utility throughout the disclosed ranges.
With respect to the recitation “the combined content of rhenium, tungsten, and tantalum is 9.0% to 15.0%” in claim 17, Caron et al. (EP ‘041) discloses 9.5 to 21 weight percent of rhenium, tungsten and tantalum, which overlaps the range of 9.0 to 15.0 weight percent of rhenium, tungsten and tantalum as claimed. 
With respect to the recitation “the combined content of rhenium, tungsten, and tantalum is 10.0% to 13.0%” in claim 18, Caron et al. (EP ‘041) discloses 9.5 to 21 weight percent of rhenium, tungsten and tantalum, which encompasses the range of rhenium, tungsten and tantalum as claimed. 
With respect to the recitation “having an incipient melting temperature of at least 2440⁰F (1338⁰C)” in claim 20, Caron et al. (EP ‘041) discloses a substantially similar composition and therefore the claimed property would be expected. MPEP 2112.01 I. 
With respect to the recitation “having an incipient melting temperature of at least 2460⁰F (1349⁰C)” in claim 21, Caron et al. (EP ‘041) discloses a substantially similar composition and therefore the claimed property would be expected. MPEP 2112.01 I. 
With respect to the recitation “having an incipient melting temperature of 2460⁰F to 2520⁰F (1349⁰C to 1382⁰C) in single-crystal (SX) form” in claim 22 and in regard to claim 23, Caron et al. (EP ‘041) discloses “par solidification monocristalline” (abstract), which when translated means by 
In regard to claim 24, Caron et al. (EP ‘041) discloses “la fabrication de pieces de turbomachines” in [0012], which when translated means fabrication of turbomachine parts and Caron et al. (EP ‘041) discloses “que les performances des turbines a gaz” in [0017], which when translated means of the performances of gas turbines and thus Caron et al. (EP ‘041) suggests using the nickel base superalloys as parts of gas turbine engines. 

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Duhl et al. (US 4,719,080). 
In regard to claim 1, Duhl et al. (‘080) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (Table 1).  
Element
Instant Claim
(weight percent)
Duhl et al. (‘080)
(weight percent)
Overlap
Cr
6.0 – 7.5 
3 – 12  
6.0 – 7.5 
Co
0 – 5 
0 – 15 
0 – 5 
Al
5.3 – 6.5 
4 – 7  
5.3 – 6.5 
Re
2.8 – 3.2  
0 – 5  
2.8 – 3.2  
W
3.7 – 7.0
3 – 10  
3.7 – 7.0
Ta
3.7 – 7.0
6 – 12  
6 – 7 
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum for the nickel base superalloys as disclosed by Duhl et al. (‘080) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed 
With respect to the recitation “the combination of chromium, cobalt, and aluminum is 11.5% to 16.0%” in claim 1, Duhl et al. (‘080) discloses 3 to 12 weight percent chromium, 0 to 15 weight percent cobalt and 4 to 7 weight percent aluminum and thus the total content would be 7 to 34 weight percent which would encompass the claimed range of the combination of chromium, cobalt and aluminum. 
In regard to claim 2, Duhl et al. (‘080) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (Table 1). 
Element
Instant Claim
(weight percent)
Duhl et al. (‘080)
(weight percent)
Overlap
Cr
6.0 – 7.0
3 – 12  
6.0 – 7.0
Co
0 – 5 
0 – 15 
0 – 5 
Al
5.4 – 6.4 
4 – 7  
5.4 – 6.4
Re
2.8 – 3.2 
0 – 5  
2.8 – 3.2
W
3.8 – 6.0
3 – 10  
3.8 – 6.0 
Ta
3.8 – 6.0
6 – 12  
6.0 
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum for the nickel base superalloys as disclosed by Duhl et al. (‘080) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum from the amounts disclosed by Duhl et al. (‘080) because Duhl et al. (‘080) discloses the same utility throughout the disclosed ranges.
In regard to claim 3, Duhl et al. (‘080) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (Table 1). 


Element
Instant Claim
(weight percent)
Duhl et al. (‘080)
(weight percent)
Overlap
Cr
6.8 – 7.5
3 – 12  
6.8 – 7.5
Co
0 – 0.5 
0 – 15 
0 – 0.5 
Al
5.3 – 6.5 
4 – 7  
5.3 – 6.5
Re
0 – 3.25  
0 – 5  
0 – 3.25
W
3.7 – 7.0
3 – 10  
3.7 – 7.0
Ta
3.7 – 7.0
6 – 12  
6.0 – 7.0 
Si
0 – 0.30
0
0
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum and silicon for the nickel base superalloys as disclosed by Duhl et al. (‘080) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum and silicon from the amounts disclosed by Duhl et al. (‘080) because Duhl et al. (‘080) discloses the same utility throughout the disclosed ranges.
In regard to claim 4, Duhl et al. (‘080) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (Table 1). 
Element
Instant Claim
(weight percent)
Duhl et al. (‘080)
(weight percent)
Overlap
Cr
6.7 – 7.5
3 – 12  
6.7 – 7.5
Co
0 – 0.5 
0 – 15 
0 – 0.5 
Al
5.3 – 6.5 
4 – 7  
5.3 – 6.5
Re
0 – 3.25  
0 – 5  
0 – 3.25
W
3.7 – 7.0
3 – 10  
3.7 – 7.0
Ta
3.7 – 7.0
6 – 12  
6.0 – 7.0 
Si
0 – 0.30
0
0
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum and silicon for the nickel base superalloys as disclosed by Duhl et al. (‘080) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It 
In regard to claim 5, Duhl et al. (‘080) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (Table 1).
Element
Instant Claim
(weight percent)
Duhl et al. (‘080)
(weight percent)
Overlap
Cr
6.75 – 7.25
3 – 12  
6.75 – 7.25
Co
0 – 0.5 
0 – 15 
0 – 0.5 
Al
5.9 – 6.4 
4 – 7  
5.9 – 6.4
Re
2.6 – 3.2 
0 – 5  
2.6 – 3.2
W
3.8 – 6.2
3 – 10  
3.8 – 6.2
Ta
3.8 – 6.2
6 – 12  
6.0 – 6.2
Si
0 – 0.30
0
0
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum and silicon for the nickel base superalloys as disclosed by Duhl et al. (‘080) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum and silicon from the amounts disclosed by Duhl et al. (‘080) because Duhl et al. (‘080) discloses the same utility throughout the disclosed ranges.
In regard to claim 6, Duhl et al. (‘080) discloses the presence of molybdenum, hafnium and carbon in amounts of 0 to 3 weight percent, 0 to 0.8 weight percent and 0 to 0.065 weight percent (Table 1). The amount of molybdenum disclosed by Duhl et al. (‘080) encompasses the range of the instant invention; the amount of hafnium disclosed by Duhl et al. (‘080) encompasses the range of the 
In regard to claim 7, Duhl et al. (‘080) discloses the presence of molybdenum, hafnium and carbon in amounts of 0 to 3 weight percent, 0 to 0.8 weight percent and 0 to 0.065 weight percent (Table 1). The amount of molybdenum disclosed by Duhl et al. (‘080) encompasses the range of the instant invention; the amount of hafnium disclosed by Duhl et al. (‘080) encompasses the range of the instant invention; and the amount of carbon disclosed by Duhl et al. (‘080) is within the range of carbon as claimed. Duhl et al. (‘080) does not appear to require the presence of sulfur and/or silicon. 
In regard to claim 8, Duhl et al. (‘080) discloses the presence of molybdenum, hafnium and carbon in amounts of 0 to 3 weight percent, 0 to 0.8 weight percent and 0 to 0.065 weight percent (Table 1). The amount of molybdenum disclosed by Duhl et al. (‘080) encompasses the range of the instant invention; the amount of hafnium disclosed by Duhl et al. (‘080) encompasses the range of the instant invention; and the amount of carbon disclosed by Duhl et al. (‘080) is within the range of carbon as claimed. Duhl et al. (‘080) does not appear to require the presence of sulfur and/or silicon. 
In regard to claim 9, Duhl et al. (‘080) discloses amounts of nickel, chromium, aluminum, rhenium, tungsten, tantalum, molybdenum, hafnium and carbon (Table 1). Duhl et al. (‘080) does not appear to require the presence of sulfur or silicon with the content of hafnium being 0 to 0.8 weight percent, 0 to 3 weight percent molybdenum, and 0 to 0.065 weight percent carbon, which the total of would overlap the range of not more than 2.0% of molybdenum, hafnium, carbon, silicon and sulfur. 
In regard to claim 10, Duhl et al. (‘080) discloses amounts of nickel, chromium, aluminum, rhenium, tungsten, tantalum, molybdenum, hafnium and carbon (Table 1). Duhl et al. (‘080) does not appear to require the presence of sulfur or silicon with the content of hafnium being 0 to 0.8 weight percent, 0 to 3 weight percent molybdenum, and 0 to 0.065 weight percent carbon, which the total of would overlap the range of not more than 1.0% of molybdenum, hafnium, carbon, silicon and sulfur. 

In regard to claim 12, Duhl et al. (‘080) discloses amounts of nickel, chromium, aluminum, rhenium, tungsten, tantalum, molybdenum, hafnium and carbon (Table 1). Duhl et al. (‘080) does not appear to require the presence of sulfur or silicon with the content of hafnium being 0 to 0.8 weight percent, 0 to 3 weight percent molybdenum, and 0 to 0.065 weight percent carbon, which the individual amount of each would overlap the range of not more than 0.20% of each of molybdenum, hafnium, carbon, silicon and sulfur. 
In regard to claim 13, Duhl et al. (‘080) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (Table 1).  
Element
Instant Claim
(weight percent)
Duhl et al. (‘080)
(weight percent)
Overlap
Cr
6.0 – 7.5 
3 – 12  
6.0 – 7.5 
Co
0 – 5 
0 – 15 
0 – 5 
Al
5.4 – 6.4 
4 – 7  
5.4 – 6.4 
Re
2.8 – 3.2  
0 – 5  
2.8 – 3.2  
W
3.8 – 6.0
3 – 10  
3.8 – 6.0
Ta
3.8 – 6.0
6 – 12  
6.0
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum for the nickel base superalloys as disclosed by Duhl et al. (‘080) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed 
In regard to claim 14, Duhl et al. (‘080) discloses 3 to 12 weight percent chromium, 0 to 15 weight percent cobalt, and 4 to 7 weight percent aluminum (Table 1) and the combined amount of these elements would range from 7 to 34 weight percent, which would encompass the range of 11.5 to 14.0 weight percent. 
In regard to claim 15, Duhl et al. (‘080) discloses 3 to 10 weight percent tungsten and 6 to 12 weight percent tantalum (Table 1) and the combined amount of these elements would range from 9 to 22 weight percent, which would overlap the range of 8.0 to 14.0% combined for tungsten and tantalum as claimed.  
In regard to claim 16, Duhl et al. (‘080) discloses 3 to 10 weight percent tungsten and 6 to 12 weight percent tantalum (Table 1) and the combined amount of these elements would range from 9 to 22 weight percent, which would overlap the range of 8.0 to 14.0% combined for tungsten and tantalum as claimed.  
In regard to claim 17, Duhl et al. (‘080) discloses 3 to 10 weight percent tungsten, 0 to 5 weight percent rhenium and 6 to 12 weight percent tantalum (Table 1) and the combined amount of these elements would range from 9 to 27 weight percent, which would overlap the range of 9.0 to 15.0% combined for tungsten and tantalum as claimed.  
In regard to claim 18, Duhl et al. (‘080) discloses 3 to 10 weight percent tungsten, 0 to 5 weight percent rhenium and 6 to 12 weight percent tantalum (Table 1) and the combined amount of these elements would range from 9 to 27 weight percent, which would encompass the range of 10.0 to 13.0% combined for tungsten and tantalum as claimed.  
In regard to claim 19, Duhl et al. (‘080) discloses 0 to 0.1 weight percent yttrium, lanthanum and/or cerium, which would be within the range  of up to 0.15% combined as claimed (Table 1). 

With respect to the recitation “having an incipient melting temperature of at least 2460⁰F (1349⁰C)” in claim 21, Duhl et al. (‘080) discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
In regard to claims 22 and 23, Duhl et al. (‘080) discloses the formation of single crystals (column 2). With respect to the recitation “having an incipient melting temperature of 2460⁰F to 2520⁰F (1349⁰C to 1382⁰C)” in claim 22, Duhl et al. (‘080) discloses a substantially similar composition and the same structure. Therefore, this property would be expected. MPEP 2112.01 I. 
In regard to claim 24, Duhl et al. (‘080) discloses wherein nickel base superalloys would be used for blades and vanes of turbine engines (column 1). 

Response to Arguments
Applicant's arguments filed April 8, 2021 have been fully considered but they are not persuasive. 
First, the Applicant primarily argues that the Examiner failed to make appropriate findings and attempts to engage hindsight reconstruction of the main nouns of the claim by applying such nouns to some combinations of references and citing a conclusory motivation to combine. 
In response, the Examiner notes that there is no combining of references and these are single reference 103 rejections with obviousness due to overlapping ranges. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Second, the Applicant primarily argues that in the present application there are several prior art alloys and multiple inventive alloy that are deemed at or near the asserted ranges from the abstracts of the three references with distinct compositions and dissimilar performance. The Applicant further argues that even within each cited reference there may be multiple alloys disclosed with such distinct and dissimilar properties yet falling within the Examiner’s asserted range for that reference. 
In response, the Examiner notes that the alloys in the Tables of the instant specification appear to require the presence of elements such as hafnium and therefore Applicant’s arguments are not commensurate in scope with the pending claims. MPEP 716.03(a). Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 II. 
Third, the Applicant primarily argues that in Sato et al. (‘382) covers a very specific and different alloy with high tantalum significantly above the present ranges and others just outside or just within the various of the present ranges. 
In response, the Examiner notes that Sato et al. (‘382) teaches 2.5 to 10 weight percent tantalum, which is a broader range than the instantly claimed range of tantalum which is 3.7 to 7 weight percent and therefore it is unclear how one having ordinary skill would consider the range of tantalum to be significantly above the present ranges. 
Fourth, the Applicant primarily argues that in Caron et al. (EP ‘041) MC645 and MC544 fall squarely within the examiner’s cited abstract values and have different properties. 
In response, the Examiner notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 II.
Fifth, the Applicant primarily argues that the narrowest range of Duhl et al. (‘080) and the broadest range are greatly different having much higher cobalt than all of the present ranges, higher tantalum than all the present ranges, aluminum just touches the broadest present range and is below the narrower ranges. The 
In response, the Examiner notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 II.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSEE RANDALL ROE whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/               Primary Examiner, Art Unit 1796